PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JENNEQUIN et al.
Application No. 15/541,203
Filed: November 06, 2017
For: INTERCONNECTION BOX FOR USER DEVICES

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed September 02, 2021, to revive the above named application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The subject application was filed November 06, 2017, with an executed inventor’s declaration.  On November 16, 2020, a Request for Continued Examination (RCE) was filed.  An inventor’s oath or declaration for each name inventor is required for an international application to comply with 35 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until the date on which the issue fee is paid.  See MPEP 706.07(h) (I) and 37 CFR 1.495(c) (3)(ii).  The subject application was held abandoned on January 19, 2021, accordingly.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and Inventor’s Oath/Declaration and substitute statements for Malo Jennequin and Benoit Pelletier and fee of $1360, and the submission required by 37 CFR 1.114;  (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581. 








/JOANNE L BURKE/Lead Paralegal Specialist, OPET